Exhibit 10(c)

 

PARKER-HANNIFIN CORPORATION

 

AMENDED

 

2003-04-05

 

LONG TERM INCENTIVE PLAN

 

DESCRIPTION

 

In September 2003 the Compensation and Management Development Committee of the
Board of Directors of Parker-Hannifin Corporation (the “Company”) approved plan
design changes to the Company’s Long Term Incentive Plans (“LTIP”). Based on
these changes, the 2003-04-05 LTIP was amended as follows:

 

1.     No payout under the 2003-04-05 LTIP will be earned by active participants
for fiscal year 2003.

 

2.     Target awards under the original Plan for active participants are reduced
by one-third. Payouts will no longer be based upon the Company’s return on
equity but rather will be based upon the Company’s performance in fiscal years
2004 and 2005 as compared to its peers based on the performance measures, payout
schedule and other relevant terms of the Company’s 2004-05-06 Long Term
Incentive Plan.